DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-79 of U.S. Patent No. 11,290,170. Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader application claim is generic to all that is recited in claims 1-79 of U.S. Patent No. 11,290,170 (Please see the table below in bold type).   That is, claims 2-35 are anticipated by claims 1-79 of the patent. Dependent claims (not shown) are commonly claimed in the patent. 
Instant Application
U.S. Patent No. 11,290,170
Claim 2: An apparatus for wireless communication of a device, comprising: 
a memory; and 
at least one processor coupled to the memory, the at least one processor configured to: 
         receive a reference signal; 
         measure amplitude and phase of the reference signal relative to a set point; and 
         transmit channel flattening information in a precoding feedback.
Claim 11: A method of wireless communication at a device, comprising: receiving a reference signal; 
measuring amplitude and phase of the reference signal relative to a set point; and transmitting channel flattening information in a precoding feedback.
Claim 20: An apparatus for wireless communication of a network device, comprising: 
a memory; and 
at least one processor coupled to the memory, the at least one processor configured to: 
    transmit a reference signal; 
    receive channel flattening information in a precoding feedback; 
    apply the precoding feedback to a signal to transmit one or more data; and output the one or more data.
Claim 28: A method for wireless communication at a network device, comprising: 
transmitting a reference signal; 
receiving channel flattening information in a precoding feedback; 
applying the precoding feedback to a signal for transmitting one or more data; and outputting the one or more data.
Claim 1: A method of wireless communication at a first wireless device, comprising: 
receiving a reference signal from a second wireless device; 
measuring amplitude and phase of the reference signal relative to a set point; and transmitting channel flattening information in a precoding feedback to the second wireless device, the precoding feedback including at least a difference between the amplitude of the reference signal and the set point for a sub-band.
Claim 12: A method of wireless communication at a first wireless device, comprising: 
transmitting a reference signal to a second wireless device; 
receiving channel flattening information in a precoding feedback from the second wireless device, the precoding feedback including at least a difference between an amplitude of the reference signal and a set point for a sub-band; 
applying the precoding feedback to a signal for transmitting one or more data to the second wireless device; and 
transmitting the one or more data to the second wireless device.
Claim 22: An apparatus for wireless communication of a first wireless device, comprising: 
a memory; and 
at least one processor coupled to the memory, the memory and the at least one processor configured to: 
         receive a reference signal from a second wireless device; 
         measure amplitude and phase of the reference signal relative to a set point; and 
         transmit channel flattening information in a precoding feedback to the second wireless device, the precoding feedback including at least a difference between an amplitude of the reference signal and a set point for a sub-band.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0364546 Kwak et al disclose CSI reporting. US 2019/0053089 Kwak et al disclose CSI-RS estimation and feedback. US 2007/0201398 Yang et al disclose resource allocation in wireless communication systems. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         November 16, 2022
/EVA Y PUENTE/                                                                                                                                                     Primary Examiner, Art Unit 2632